DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received January 31, 2022:
Claims 23 and 25-43 are pending.
The previous objection to the disclosure has been withdrawn in light of the amendment.
The previous claim objections have been withdrawn in light of the amendment.
The previous double patenting rejection is withdrawn in light of Terminal Disclaimer filed February 16, 2022.  (Note: The original Terminal Disclaimer received January 31, 2022 was disapproved.)
Information Disclosure Statement
The information disclosure statement filed November 5, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,530,008
Note: The original Terminal Disclaimer received January 31, 2022 was disapproved.  However, the issues have been corrected in the terminal disclaimer filed February 16, 2022.
Allowable Subject Matter
Claims 23 and 25-43 allowed.
The following is an Examiner's statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 23. 
Claim 23 teaches a nonaqueous electrolytic solution comprising the elements therein. Notably, lithium fluorosulfonate is present, and the solution contains a sulfate ion in an amount from 1.0 x 10-7 mol/L to 1.0 x 10-2 mol/L. Honda et al. (WO 2010113483, US 20120014859), listed on the IDS, is drawn towards producing bis(fluorosulfonyl)imide salt and recovery, wherein fluorine ion is 100 ppm or less (para 0023). There is no teaching regarding a specific amount of sulfate ion present within an electrolytic solution.  Thus none of the art alone or in combination teaches, suggestions, or renders obvious the claimed invention. Since claims 25-43 are dependent upon claim 23, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759